Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 21 June 2021, claims 13-15 are added, and the 112(b) rejection on claim 7 is overcome by amendment to claim 7.
New in this Office Action are 102 and 103 rejections for the currently filed and amended claims necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 5-7, and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “the main body unit of which is located on the outer edge of the battery case which the electrode terminal protrudes” in the second to the third line of the claim.  There is insufficient antecedent basis for this limitation of “battery case” and its “outer edge”. For purposes of this Office Action, the examiner has given the claim an open interpretation for the main body unit to be located on any outer edge of any battery case. Additionally, this claims applies to claims 6-7 and 12-13 based on dependency on claim 5. Appropriate correction is required to overcome this rejection. 

Claim Rejections - 35 USC § 102
Claims 1, 3-7, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2014/0356672 A1), along with evidence by Inoue et al (JP 2004/273174 A) and Shirai et al (US 2016/0294014 A1). Hereinafter referred to as Lee and Shirai.
Regarding claim 1, Lee discloses a sealing block for sealing a pouch-shaped secondary battery (“frame” [0051] which “may include a first surface 100a and a second surface 100 b. In addition, the battery cells 200 may be assembled on, for example, the first surface 100a of the frame 100” [0051]), the sealing block comprising:
a main body unit for sealing at least a part of an outer edge of a battery case from which an electrode terminal protrudes (frame main body 110 for sealing at least a part of an outer edge of battery cells 200 from which electrode taps 211 and 212 protrude Fig. 1) by applying heat and/or pressure thereto (via “strength reinforcing portion 120” of the frame that “provide mechanical rigidity” [0050], and the battery pouch case includes “pair of side wings 201” that are “disposed on side portions 230 and 240 of the battery cell 200. For example, the pair of side wings may be bent and disposed on the side portions 230 and 240 of the battery cell 200.” [0040] in which the strength reinforcing portion of the frame that provides mechanical rigidity applies maintained pressure on the bent pair of side wings to maintain the bent configuration); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (“support portion 150 protruding from the frame main body 110” [0058]), the wrinkle prevention unit comprising a curved structure that corresponds to a rounded corner of an electrode assembly reception unit of the battery case (“may be formed as a curved surface to surround the side portions 230 and 240 of the battery cell 200” [0058]), wherein


    PNG
    media_image1.png
    519
    988
    media_image1.png
    Greyscale

wherein the curved structure of the wrinkle prevention unit is configured to be located adjacent to a boundary of the rounded corner of the electrode assembly reception unit (Fig. 5b where support portion 150 is located adjacent to the curvature of the electrode assembly reception unit that conforms to the shape of the electrode assembly 250 Fig. 3) whereby the curved structure minimizes the formation of wrinkles at the rounded corner of the electrode assembly reception unit (“The supporting portion 150 that is rounded as a curve may contribute to form a thin battery pack” [0059] in which a minimization of wrinkles can contribute to forming of a thin battery pack as evidenced by Inoue paragraphs 0031 to 0032 “since the insulating sheet 7 is brought into close contact with the curved surface 15, it is possible to effectively prevent air from entering this portion and wrinkles… the entire battery pack that houses the thin battery can be made as thin as possible”).
Regarding claim 3, Lee discloses all of the limitations for the sealing block as set forth in claim 1 above, and wherein the extension portion protrudes from the main body unit so as to extend to the rounded corner of the electrode assembly reception unit (Fig. 5a, “the support portion 150 may provide a curvature type of support surface surrounding the rounded corner C of the side portion 230 or 240 of the battery cell 200” [0058]).
Regarding claim 4, Lee discloses all of the limitations for the sealing block as set forth in claim 1 above, and wherein the wrinkle prevention unit is located at one of corners of opposite ends of an outer edge of the electrode assembly reception unit through which gas is charged (Fig. 5a or 5b where supporting portion is located on either side portion 230 or 240, and the opposite side of either side portion of the battery is an outer edge of the electrode assembly reception unit through which gas is charged as evidenced by Shirai Fig. 7 where “bubbling electrolytic solution 19 boiled under a vacuum atmosphere is apt to leak” Shirai [0037]).
Regarding claim 5, Lee discloses a sealing block assembly (“frame” [0051], 100 Fig. 1) comprising:
a first sealing block as set forth in claim 1 above, the main body unit of which is located on the outer edge of the battery case which the electrode terminal protrudes (110 of which is located on the outer edge of the battery cell 200 which the electrode taps 211 and 212 protrude in Fig. 1), and
a second sealing block as set forth in claim 1 above, the main body of which is located on an outer edge of the battery case parallel to the outer edge of the battery case from which the electrode terminal protrudes (Fig. 1 where the frame main body 110 encloses the battery pack on every side of the battery cells 200, including the outer edge of a battery cell that is parallel to the outer edge of the battery cell from which the electrode terminal protrudes),

Regarding claim 6, Lee discloses all of the limitations for the sealing block assembly as set forth in claim 5 above, and further comprising a third sealing block for connecting the first sealing block and the second sealing block to each other (portion of frame main body 110 that supports side portion 220 of battery cells 200 in Fig. 1, and connects the portions of frame main body 110 that support side portions 230 and 240 of battery cells 200).
Regarding claim 7, Lee discloses all of the limitations for the sealing block assembly as set forth in claim 6 above, and wherein the third sealing block is distinct from the first sealing block and the second sealing block (Fig. 1 where the portion of frame main body 110 that is parallel to side portion 220 of the battery cells 200 is distinct from the portions of the frame main body 110 that is parallel to side portions 230 and 240 of the battery cells 200 by comprising of “additional support portion 150a” [0056] and “connection member 450” of the “protective circuit module 400” [0073]).
Regarding claim 12, Lee discloses all of the limitations for the sealing block assembly as set forth in claim 6 above, and wherein the first sealing block is connected to a first end of the third sealing block and the second sealing block is connected to a second end of the third sealing block (Fig. 1 where the respective sides of the frame main body 110 along the side portions 230 and 240 of battery cells 200 are connected to opposite ends of the portion of the frame main body 110 that is parallel to side portion 220).
Regarding claim 13, Lee discloses all of the limitations for the sealing block assembly as set forth in claim 6 above, and wherein the third sealing block is fixedly coupled to the first sealing block and the second sealing block (Fig. 1 where the portion of frame main body 110 that 
Regarding claim 14, Lee discloses all of the limitations for the sealing block assembly as set forth in claim 1 above, and wherein the sealing block is a single monolithic piece (Figs. 5a and 5b show that frame 100 is a monolithic piece comprising of frame main body 110 and supporting portion 150).
Regarding claim 15, Lee discloses a sealing block for sealing a pouch-shaped secondary battery (“frame” [0051], 100 Fig. 1), the sealing block consisting of:
a main body unit for sealing at least a part of an outer edge of a battery case from which an electrode terminal protrudes (frame main body 110 for sealing at least a part of an outer edge of battery cells 200 from which electrode taps 211 and 212 protrude Fig. 1) by applying heat and/or pressure thereto (via “strength reinforcing portion 120” of the frame that “provide mechanical rigidity” [0050], and the battery pouch case includes “pair of side wings 201” that are “disposed on side portions 230 and 240 of the battery cell 200. For example, the pair of side wings may be bent and disposed on the side portions 230 and 240 of the battery cell 200.” [0040] in which the strength reinforcing portion of the frame that provides mechanical rigidity applies maintained pressure on the bent pair of side wings to maintain the bent configuration); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (“support portion 150 protruding from the frame main body 110” [0058]), the wrinkle prevention unit comprising a curved structure that corresponds to a rounded corner of an electrode assembly 
the wrinkle prevention unit further comprises an extension portion for connecting the curved structure of the wrinkle prevention unit to the main body unit (extension portion of the wrinkle prevention unit outlined in the attachment of Fig. 5a above),
wherein the curved structure of the wrinkle prevention unit is configured to be located adjacent to a boundary of the rounded corner of the electrode assembly reception unit (Fig. 5b where support portion 150 is located adjacent to the curvature of the electrode assembly reception unit that conforms to the shape of the electrode assembly 250 Fig. 3).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0356672 A1) and evidenced by Inoue (JP 2004/273174 A) and Shirai (US 2016/0294014 A1) as applied to claim 1 above, and further in view of Won et al (EP 2869361 A1). Hereinafter referred to as Won.
Lee discloses all of the limitations for the sealing block as set forth in claim 1 above, but does not disclose wherein the main body unit is formed in a shape of a square pillar comprising a rectangular side surface.
However, Won discloses a sealing block for sealing a pouch-shaped secondary battery (“sealing tool for a pouch type secondary battery” [0029]) comprising a main body unit for sealing at least a part of an outer edge of a battery case from which an electrode terminal protrudes by applying heat and/or pressure thereto (“sealing block 200” [0029] in which “a heating coil 210” is disposed in a whole region” [0033], and Fig. 1 where the sealing surface 21 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the main body unit of the sealing block of Lee in view of Won wherein the main body unit is formed in a shape of a square pillar comprising a rectangular side surface in order to achieve a main body unit that corresponds to the sealing part of the pouch of the secondary battery with reasonable expectation of success.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0356672 A1) and evidenced by Inoue (JP 2004/273174 A) and Shirai (US 2016/0294014 A1) as applied to claim 1 above, and further in view of Shirai (US 2016/0294014 A1).
Regarding claim 8, Lee discloses a pouch-shaped battery case manufactured using a sealing block as set forth in claim 1 above (“pouch” [0037, 205 Fig. 3), wherein
at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with an electrode assembly reception unit (Fig. 3 where pouch 205 includes “a pair of side wings 201 formed by fusion bonding operation” in which an upper case and a lower case are inherent for fusion bonding to occur), and
sealed portions (“side wings 201” [0040]), each of which has a radius of curvature corresponding to a radius of curvature of a corner of the outer edge of the electrode assembly 
Lee does not disclose the pouch-shaped battery case wherein a non-sealed portion for gas discharge is formed at one-side outer edge of the electrode assembly reception unit, and wherein the sealed portions are formed at opposite ends of the outer edge of the electrode assembly reception unit at which the non-sealed portion for gas discharge is formed.
	However, Shirai discloses a pouch-shaped battery case manufactured using a sealing block (“packaging body 5” [0022] in which “a pair of long edges 11C, 11D… are heat sealed at the locations of sealing lines 12A to 12C… With this, packaging body 5 is formed into bag-shaped body 13 open at edge 11D.” [0031]) wherein sealed portions have a radius of curvature corresponding to a radius of curvature of a corner of the outer edge of the electrode assembly reception unit (sealing lines 12A to 12C depicted in Fig. 6 correspond to the shape of the electrode assembly reception unit that houses “rectangularly-shaped power-generating element 4” in the planar perspective of Fig. 6 and in the cross-sectional perspective of Fig. 5). Shirai teaches wherein a non-sealed portion for gas discharge is formed at one-side outer edge of the electrode assembly reception unit (“packaging body 5 is formed into bag-shaped body 13 open at edge 11D” [0031]), and wherein the sealed portions are formed at opposite ends of the outer edge of the electrode assembly reception unit at which the non-sealed portion for gas discharge is formed (sealing lines 12A to 12C Fig. 6 are opposite of open edge 11D). Shirai teaches that this manufacturing configuration allows the injection of an electrolytic solution by holding the pouch-shaped battery case in a posture where electrode terminals are protruding laterally and the opening edge is located on an upper side of the battery case ([0032]).

Regarding claim 9, modified Lee discloses all of the limitations for the pouch-shaped battery case as set forth in claim 8 above, and wherein each of the sealed portions is formed so as to be adjacent to a boundary of the corner of the outer edge of the electrode assembly reception unit (side wings 201 in Lee Fig. 5b are shown to be adjacent to a boundary of the corner of the outline of the electrode assembly reception unit that contains the wound electrode assembly represented in the figure.).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721